342 F.2d 417
Verlyn G. MARTH and Nina T. Marth, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 19547.
United States Court of Appeals Ninth Circuit.
February 5, 1965.

Verlyn G. Marth, in pro. per.
Louis F. Oberdorfer, Asst. Atty. Gen., John B. Jones, Jr., Lee A. Jackson, Robert H. Solomon, Guy C. Tadlock, Dept. of Justice, Washington, D. C., for respondent.
Before DUNIWAY and ELY, Circuit Judges, and SOLOMON, District Judge.
PER CURIAM:


1
The decision of the Tax Court is affirmed for the reasons stated in the memorandum, findings of fact and opinion of the Tax Court.